Citation Nr: 1442168	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-22 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for oropharyngeal cancer as secondary to claimed inservice herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from February 15, 1955 to February 28, 1975.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2013, the Veteran testified at a Board hearing via video conference from the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he was exposed to herbicides while serving in Korea along the Demilitarized Zone (DMZ).  Although he was not stationed with one of the recognized units for such exposure, the Veteran maintains that while he was serving with the 19th Military Police Battalion, in support of the 2nd Infantry and 7th Infantry Divisions, he was exposed because they were stationed out of Camp Red Cloud on the DMZ in the Republic of South Korea.  He explained that he was a criminal investigator with the Army and also conducting criminal investigations for the Republic of Korea and the Korean National Police, involving investigations along the DMV.  The Veteran has submitted supporting lay evidence in that regard from R.W.L. (newly submitted) who indicated that he had served with one of the units recognized units for herbicide exposure, and was familiar with the Veteran's unit/investigative assignment, including along the DMZ.  In addition, D.L.B. stated that he served with the Veteran in the same unit and was aware of his work along the DMZ.  

VA Adjudication Procedure Manual provides that, if a veteran served in a unit other than one listed in M21-1MR, Part VI, 2.B.6.b., a request will be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides on a factual, case-by-case basis, for a complete unit history, to include verification of the Veteran's alleged exposure to herbicides while stationed in Korea, particularly in light of the additional lay evidence, out noted.

The Veteran contends that he has suffered from essentially a respiratory cancer which is one of the cancers subject to presumptive service connection for those exposed to herbicides including Agent Orange during service.  
38 C.F.R. § 3.309(e).  

A review of the record reflects diagnoses of oropharyngeal cancer, squamous cell cancer of the tonsil/base of tongue, and respiratory cancer (see September 8, 2009 VA Agent Orange Registry Examination).  In addition, in a May 2012 letter, the Veteran's treating physician indicated that the Veteran's squamous cell cancer of the right tonsil (with spread to the neck) was part of the same areodigestive tract as the larynx, lung, bronchus, and trachea; that the Veteran was not a smoker; and that his cancer should be in the same grouping as the aforementioned cancers.  

The Board notes that there is conflicting evidence regarding whether the Veteran had a primary respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  Thus, a medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the JSRRC and request it perform a search for a complete unit history, to include verification of the Veteran's alleged exposure to herbicides while stationed with the 19th Military Police Battalion, in support of the 2nd Infantry and 7th Infantry Divisions. It is noted that the Veteran indicates that he performed criminal investigations along the DMZ while in Korea.  An attempt should be made to verify if investigator were sent to the DMZ.  Document all efforts made in this regard.  If such search does not result in any relevant evidence, then the procedures relating to formal findings should be followed.

2.  Obtain a VA medical oncology opinion.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to the following:  

(A) What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran has or had a respiratory cancer (cancer of the lung, bronchus, larynx, or trachea).  Please identify the primary cancer(s) and any areas where metastasis has occurred.  If the Veteran has more than one cancer, please indicate.  Please specifically indicate if the Veteran has primary squamous cell cancer, primary cancer of the tonsil, primary tongue cancer, primary respiratory cancer, or a combination.  The examiner should address the conclusion of Dr. S.H. who provided an assessment of respiratory cancer following the September 8, 2009 VA Agent Orange Registry Examination.  The examiner should also address the private medical evidence which indicates that squamous cell cancer of the right tonsil or base of tongue are in fact part and parcel of respiratory cancer.  

The examiner should also opine whether respiratory cancer (if he the Veteran has this type of caner) had its clinical onset during service, was initially manifested in the initial post-service year, or is related to any in-service disease, event, or injury, outside of claimed inservice herbicide exposure.  

(B) If the Veteran does not have a respiratory cancer as defined in VA regulations (cancer of the lung, bronchus, larynx, or trachea), what is the likelihood (very likely, as likely as not, or unlikely) that any identified cancer had its clinical onset during service, was initially manifested in the initial post-service year, or is related to any in-service disease, event, or injury, including presumed inservice herbicide exposure, and without regard to this claimed exposure.  The examiner should address the private medical evidence which indicates that squamous cell cancer of the right tonsil or base of tongue are etiologically related to herbicide exposure.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

